Per Curiam,
Unless we hold that the defendant company is responsible for the effect on the plaintiff of the “York State cider” and Nanticoke gin consumed by him on the day of the accident, we must sustain this nonsuit. They, and not the negligence of the defendant, were the cause of his injuries. There was no evidence whatever that the bridge was defectively constructed as alleged by the plaintiff, nor that his injuries were occasioned by the negligence of the defendant company. The nonsuit was properly entered by the court below and, therefore, the judgment is affirmed.